Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective May 8, 1975 on the ground he lost employment through misconduct in connection therewith. The board could properly find on the instant record that claimant, an inspector of buildings for fire insurance ratings, had submitted grossly inadequate and erroneous reports of properties inspected by him causing underrating of the particular risks involved and that,, particularly since he had been warned on at least two prior occasions about his reports, such course of conduct constituted misconduct (see Matter of Galati [Levine], 51 AD2d 604). We find no basis to disturb the board’s factual findings and its resolution of issues of credibility (e.g. Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.